Order entered February 6, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00025-CV

                       IN THE INTEREST OF B.N.L-B., A CHILD

                     On Appeal from the 302nd Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DF-07-17647-U

                                         ORDER
       We ORDER the Dallas County District Clerk to file a supplemental clerk’s record

containing the signed findings of fact and conclusions of law signed by the trial court on

December 15, 2015. The supplemental clerk’s record shall be filed with this Court by February

16, 2017.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          PRESIDING JUSTICE